DETAILED ACTION
1.	This office action is in response to the amendment filed on 03/01/2021.
2. 	Claims 1-9 and 15-19 are cancelled. 
3.	Claims 20 and 21 have been added. 

Allowable Subject Matter
9.	Claims 10-14, 20, and 21 are allowed.
10.	Claims 10-14, 20, and 21 are renumbered.
11.	The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. 101 rejection of claim 10-14 has been withdrawn in view of the amendment. Claims 10-14, 20, and 21 are patent eligible. Clam 10 recites the limitations bringing the portable external magnetic field generation assembly near to the target area, or placing the portable external magnetic field generation assembly near to the target area to cover the remote area, without additional physical mechanical fixtures, and generating pulsed magnetic fields respectively in three dimensions; introducing a remote object enclosing 3-dimensional magnetic field sensor into the enclosed or semi-enclosed target area in a digestive channel; sensing the pulsed magnetic fields generated externally by the portable external magnetic field generation assembly by the 3-dimensional magnetic field while the remote object is traveling in the enclosed or semi-enclosed target area at a rate; measuring the position and orientation of the remote object with an acceptable position accuracy threshold under a confined measurement time limit less than 50 ms. The steps of placing the portable external magnetic field generation assembly near to the target area to cover the remote area, 
The 35 U.S.C. 112, first paragraph rejection of claim 14 has been withdrawn in view of Applicant’s response.
The 35 U.S.C. 112, second paragraph rejection of claims 10-14 has been withdrawn in view of the amendment.
The objection to claims 10-14 has been withdrawn in view of the amendment.
The objection to specification has been withdrawn in view the amendment. 
Claim 10 is allowed because none of the prior art of record anticipate or render obvious a method to determining a position and orientation of a remote object in a target area, comprising: wherein the step of calculating the position of the remote object includes determining a current position data P (a, b, c) of the remote object in three coordinates by  equation p = A1/3 / [((Bx/mx)2 + By/my)2 + Bz2 ) / 6] -1/6,  wherein p is a distance between the external magnetic field generation assembly, which located at a position O and the remote object, which is located at the position P (a, b, c); Bx is the 
 	
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eyob Hagos/							
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864